Name: 88/500/EEC: Commission Decision of 22 September 1988 making a definitive allocation to various Member States of resources to be charged to the 1988 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-10-01

 Avis juridique important|31988D050088/500/EEC: Commission Decision of 22 September 1988 making a definitive allocation to various Member States of resources to be charged to the 1988 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 271 , 01/10/1988 P. 0115 - 0116*****COMMISSION DECISION of 22 September 1988 making a definitive allocation to various Member States of resoures to be charged to the 1988 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (88/500/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), Having regard to Commission Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (2), as last amended by Regulation (EEC) No 952/88 (3), and in particular Articles 4 and 10 thereof, Whereas in order to implement the scheme for the supply of such food to the most deprived section of the population, to be financed from resources available in the 1988 budget year, the Commission took a number of decisions allocating resources to the Member States; whereas the resources so allocated fall short of the total available under the 1988 budget; whereas for some Member States the allocation exceeds the amount the relevant authorities now consider to be necessary but in certain other Member States the allocation falls short of needs; Whereas in order to optimize the impact of the scheme the Commission considers it necessary to revise some of the decisions taken for the allocation of resources to be charged to the 1988 budget; Whereas in accordance with the provisions of Article 1 (4) of Regulation (EEC) No 3744/87 the Commission has sought the advice of major organizations familiar with the problems of the most deprived persons in the Community when drawing up this Decision, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 88/69/EEC (4), is hereby amended as follows: - in Article 1 (1), '1,5 million ECU' is replaced by '1,0 million ECU'. Article 2 Commission Decision 88/133/EEC (5) is hereby amended as follows: - in Article 1 (1), '1 280 000 ECU' is replaced by '1 296 000 ECU', - in Article 1 (2), '- up to 225 tonnes of soft wheat, - up to 160 tonnes of butter, - up to 148 tonnes of beef' is replaced by '- up to 300 tonnes of soft wheat, - up to 160 tonnes of butter, - up to 148 tonnes of beef'. Article 3 Commission Decision 88/134/EEC (1), is hereby amended as follows: - in Article 1 (1), '16 350 000 ECU' is replaced by '18 555 000 ECU', - in Article 1 (2), '- up to 2 050 tonnes of soft wheat, - up to 4 850 tonnes of durum wheat, - up to 1 300 tonnes of butter, - up to 3 100 tonnes of beef' is replaced by '- up to 3 000 tonnes of soft wheat, - up to 6 000 tonnes of durum wheat, - up to 1 650 tonnes of butter, - up to 3 300 tonnes of beef'. Article 4 Commission Decision 88/136/EEC (2) is hereby amended as follows: - in Article 1 (1), '15 900 000 ECU' is replaced by '17 910 000 ECU', - in Article 1 (2) '- up to 15 000 tonnes of durum wheat, - up to 450 tonnes of butter, - up to 3 300 tonnes fo beef, - up to 450 tonnes of olive oil' is replaced by '- up to 15 500 tonnes of durum wheat, - up to 450 tonnes of butter, - up to 4 500 tonnes of beef, - up to 450 tonnes of olive oil'. Article 5 Commission Decision 88/138/EEC (3) is hereby amended as follows: - in Article 1 (1) '2 350 000 ECU' is replaced by '3 688 000 ECU', - in Article 1 (2), '- up to 24 tonnes of butter, - up to 500 tonnes of beef' is replaced by '- up to 24 tonnes of butter, - up to 850 tonnes of beef'. Article 6 Commission Decision 88/144/EEC (4) is hereby amended as follows: - in Article 1 (1), '20,10 million ECU' is replaced by '21 960 000 ECU', - in Article 1 (2), '- up to 2 200 tonnes of durum wheat, - up to 1 000 tonnes of butter, - up to 4 600 tonnes of beef, - up to 1 340 tonnes of olive oil' is replaced by '- up to 2 200 tonnes of durum wheat, - up to 1 400 tonnes of butter, - up to 4 600 tonnes of beef, - up to 1 700 tonnes of olive oil'. Article 7 Commission Decision 88/145/EEC (5) is hereby amended as follows: - in Article 1 (1) '100 000 ECU' is replaced by '87 500 ECU'. Article 8 Commission Decision 88/191/EEC (6) is hereby amended as follows: - in Article 1 (1) '1 900 000 ECU' is replaced by '4 060 000 ECU', - Article 1 (2), '- up to 700 tonnes of beef' is replaced by 'up to 1 400 tonnes of beef'. Article 9 This Decision is adressed to the Member States. It shall apply from its date of notification. Done at Brussels, 22 September 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 352, 15. 12. 1987, p. 33. (3) OJ No L 98, 15. 4. 1988, p. 35. (4) OJ No L 33, 5. 2. 1988, p. 41. (5) OJ No L 64, 10. 3. 1988, p. 34. (1) OJ No L 64, 10. 3. 1988, p. 35. (2) OJ No L 64, 10. 3. 1988, p. 37. (3) OJ No L 64, 10. 3. 1988, p. 38. (4) OJ No L 69, 15. 3. 1988, p. 29. (5) OJ No L 69, 15. 3. 1988, p. 30. (6) OJ No L 85, 30. 3. 1988, p. 36.